Citation Nr: 1456704	
Decision Date: 12/29/14    Archive Date: 01/09/15

DOCKET NO.  07-22 059	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Phoenix, Arizona


THE ISSUES

1.  Entitlement to an initial rating in excess of 20 percent for service-connected thoracolumbar strain (back disability).

2.  Entitlement to a separate rating for neurological impairment associated with the back disability.



REPRESENTATION

Veteran represented by:	Disabled American Veterans



WITNESS AT HEARING ON APPEAL

Veteran


ATTORNEY FOR THE BOARD

C. Fields, Counsel



INTRODUCTION

The Veteran served on active duty from January 2002 to March 2006.  

This matter initially came before the Board of Veterans' Appeals (Board) on appeal from a July 2006 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in Phoenix, Arizona.  The Veteran testified at a hearing at the RO before the undersigned in September 2008.  The hearing transcript is of record.  

In February 2009, March 2010, and November 2010, the Board remanded the issue of entitlement to an initial rating in excess of 10 percent for the back disability for further development and consideration by the agency of original jurisdiction (AOJ).  

In January 2013, the Board issue a decision on the merits that granted an initial rating of 20 percent, but no higher, for the back disability, and denied a separate compensable rating for neurological impairment associated with the back disability.

The appealed from that decision to the U.S. Court of Appeals for Veterans Claims (Court).  In an April 2014 Memorandum Decision, the Court vacated and remanded the Board's decision for additional directed development and readjudication.  Although not specified by the Court, the 20 percent rating will remain in effect.

Accordingly, the appeal is REMANDED to the AOJ pursuant to the Court's directives.  VA will notify the appellant if further action is required.



REMAND

The Veteran was awarded service connection and a 40 percent rating for fibromyalgia effective August 19, 2011, which contemplated widespread pain and neurological complaints.  Any impairment she experienced before August 2011, however, is not currently subject to service-connected compensation.  

The Court noted that there was medical evidence of complaints of pain, numbness, and tingling in the Veteran's legs starting in November 2007, and stated that it appeared that a claim for service connection for neurologic impairment secondary to the service-connected back disability had been pending at least since that date.  

The Court determined that the Board's finding that neurological complaints prior to August 2011 were not associated with the back disability was inadequate.  The Court reasoned that the November 2010 VA examiner's opinion in this regard did not address aggravation by the service-connected back disability, and directed a remand for a new medical opinion, citing to El-Amin v. Shinseki, 26 Vet. App. 136, 140 (2013).  See also Allen v. Brown, 7 Vet. App. 439, 448 (1995).

The Board also notes that, at the time of the last Board decision, the most recent medical records were dated in 2011.  Because the Court also vacated the Board's decision to the extent that it denied a rating in excess of 20 percent, any outstanding records should be obtained and the examination should address current symptoms.

Accordingly, the case is REMANDED for the following action:

1.  Obtain and associate with the claims file any outstanding VA or private records, upon receipt of sufficient authorization from the Veteran, since 2011.  

All requests and responses for records should be documented, and all records received must be associated with the file.  If any records are not available, notify the Veteran of the attempts and any further attempts that will be made, and allow an opportunity to provide the records.

2.  After completing the above to the extent possible, schedule the Veteran for a VA examination to determine the nature and severity of any complaints related to her back disability.  The examiner should conduct all indicated tests and studies, and respond to the following based on examination and review of the entire claims file:

(a)  Record and measure the nature of any current complaints related to the Veteran's back disability.  To the extent possible, the examiner should estimate any additional limitation of motion of the spine, in degrees, due to weakened movement, excess fatigability, incoordination, or pain during flare-ups or after repetitive use.  The Veteran is competent to report additional limitation of motion.

(b)  Is it at least as likely as not (probability of 50 percent or more) that any neurological complaints prior to August 19, 2011, were proximately caused by the Veteran's service-connected back disability?  

(c)  If not, is it at least as likely as not that any neurological complaints prior to August 19, 2011, were proximately aggravated (meaning permanently worsened beyond its natural progression) by the Veteran's service-connected back disability?  

The examiner is advised that an opinion that a condition or symptom is not "associated with" the back disability is not sufficient to address aggravation.

If aggravation is found, identify the baseline level of disability prior to aggravation, to the extent possible.

The examiner must provide an explanation for each opinion offered based on consideration of all pertinent evidence.  If the examiner chooses to reject lay reports, a reason must be provided.  Lay statements cannot be rejected due solely to a lack of medical documentation, although this may be considered with the other evidence.  If the examiner cannot offer a requested opinion without resort to speculation, (s)he should explain why such an opinion cannot be offered.

3.  Readjudicate the issues on appeal.  If any benefit sought on appeal remains denied, issue a Supplemental Statement of the Case before returning the case to the Board, if otherwise in order.

The appellant has the right to submit additional evidence and argument on the matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).  All claims remanded for additional development or other appropriate action must be handled expeditiously.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).


_________________________________________________
James L. March
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2014).

